TIANYIN PHARMACEUTICAL CO., INC. ANNOUNCES RECORD SECOND QUARTER 2010 FINANCIAL RESULTS Ø Q2 2010 Revenue Increased 47.9% to $14.9 Million, Net Income Increased 24.8% to $2.6 Million with adjusted EPS of $0.11 on a diluted basis Ø Cash and Equivalents of $19.9 Million on December 31, 2009 Ø First-half 2010 Cash Flow from Operations Increased 24.5% to $4.9 million Ø Tianyin secured SFDA approvals for four new products during the second quarter addressing multiple indications, bringing total number of products in the portfolio to 48 CHENGDU, China, February 8, 2010 /Xinhua-PRNewswire-FirstCall/ Tianyin Pharmaceutical Co., Inc., (NYSE Alternext: TPI), a manufacturer and supplier of modernized traditional Chinese medicine (“TCM”) based in Chengdu, China, today announced fiscal results for its second quarter ended December 31, 2009. Q2 FY2010 Results Q2 FY2010 Q2 FY2009 CHANGE (%) Net Sales $14.9 million $10.1 million +48% Gross Profit $7.8 million $5.2 million +50% GAAP Net Income $2.6 million $2.1 million +25% Adjusted Net Income* $3.4 million $2.1 million +62% GAAP EPS (Diluted) $0.08 $0.13 -38% Adjusted EPS (Diluted) $0.11 $0.13 -15% Weighted Shares Outstanding 30.4 million 15.7 million +94% Six Months FY2010 Results Six Months FY2010 Six Months FY2009 CHANGE (%) Net Sales $28.3 million $10.7 million +44% Gross Profit $14.8 million $10.0 million +48% GAAP Net Income $4.8 million $3.8 million +24% Adjusted Net Income $5.5 million $3.8 million +48% GAAP EPS (Diluted) $0.17 $0.16 +6% Adjusted EPS (Diluted) $0.19 $0.16 +19% Weighted Shares Outstanding 28.5 million 24.7 million +15% Second Quarter Ending December 31, 2009 Financial Results Revenue for the second quarter of fiscal 2010 was approximately $14.9 million, an increase of 47.9% compared to $10.1 million for the second quarter of fiscal 2009. The increase was attributable to higher sales of both existing and new products, channel expansion efforts that increased market penetration, and increased utilization of the Company’s expanded production facility. Revenues from the top three selling products, Ginkgo Mihuan Oral Liquid, Arpu Shuangxin Oral Liquid, and Azithromycin Dispersible Tablets, were $7.6 million and represented approximately 51% of total revenues collectively for the quarter. Cost of goods sold for the three months ended December 31, 2009 was approximately $7.2 million or 48.1% of revenue as compared to $4.9 million or 49.0% of revenue for the three months ended December 31, 2008, yielding a gross profit of $7.8 million and gross margins of 51.9%, compared to $5.2 million in gross profit and gross margins of 51.0% during the second quarter of fiscal 2009. Gross margins improved as a result of an increase in higher margin products in the sales mix along with greater efficiencies in our production and manufacturing processes. Operating expenses for the three months ended December 31, 2009 were approximately $4.6 million, up 72.0% compared to the same period in 2008. Selling, general and administration expenses for the period increased to approximately $4.4 million from $2.6 million in the second quarter of fiscal 2009 as a result of the implementation of Tianyin’s sales and marketing strategy, including increased sales payrolls and direct marketing expenses, in addition to non-cash stock compensation expense of $0.9 million.Research and development expenses for the three months ended December 31, 2009 increased 134.4% to $0.2 million compared to the second quarter of fiscal 2009. Operating income for the second quarter of fiscal 2010 totaled approximately $3.2 million, a 27.2% increase from the $2.5 million reported for the second quarter of fiscal 2009. Operating margins were 21.1% and 24.5% for the second quarter of fiscal 2010 and fiscal 2009, respectively as the Company continued to spend aggressively on sales and marketing initiatives to generate incremental and future product sales. GAAP net income was approximately $2.6 million in the second quarter of fiscal 2010, a 24.8% increase, compared to $2.1 million for the second quarter of fiscal 2009.
